DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sadhu et al (2019/0129017) in view of Liu (CN111025320 A).
With respect to claim 8, Sadhu et al disclose: A distance measurement device, configured to measure a distance of an object [ taught by figure 1 ], the distance measurement device comprising:  a light source, configured to emit light to illuminate the object [ taught by light transmitter (102) ]; a light detector, configured to detect reflected light from the object to generate a detection signal [ taught by receiver array (108) ]; a time control circuit, configured to control the light source to illuminate at a first modulation frequency in first measurement [ taught by controller (114); modulator (104) ] and to illuminate at a second modulation frequency, higher than the first modulation frequency, in second measurement; and a processor, configured to calculate a rough phase according to the detection signal generated by the light detector in the first measurement, and calculate a fine phase according to the detection signal generated by the light detector in the second measurement, wherein the processor is configured to output an object distance corresponding to the fine phase but not to output an object distance corresponding to the rough phase [ figure 6 teaches using phase measurements to make a distance determination ].
Therefore, Sadhu et al does not teach illuminating at a second frequency higher than the first wherein the previous frequency corresponds to a rough phase measurement and the second frequency to a fine phase measurement – the fine phase being used to output object distance.
Liu teaches that it was known before the time of filing of the present application to have used a higher frequency signal in combination with a lower frequency signal for providing a more accurate distance determination.
Page 5 of the translation states, “…frequency modulator 12 can generate a modulated signal with multiple kinds of different frequency, comprising a high-frequency signal, a low-frequency signal or an intermediate frequency signal, preferably, the frequency modulator generates at least one high frequency signal, at least one of at least a low frequency signal and the frequency signal. modulating the generated signal via the drive circuit 14 to light source 16 to modulate the light source 16 emitting a plurality of different frequencies of the transmitted signal as detection signal is irradiated onto the target object, the emission signal of each of the frequency corresponding to a measuring tape; wherein the high frequency emission signal corresponding to the accurate measurement scale, low frequency emission signal corresponding to rough measuring tape, if emission signal corresponding to the measuring tape. at the same time, in the ranging system, higher modulation frequency is used for measuring precision of the system, way and relatively low modulation frequency for ensuring the distance-measuring range of the system…”
	It would have been obvious for a skilled artisan to have modified the device of Sadhu et al in accordance with the teachings of Liu, when seeking to provide a more accurate range measurement, thus producing the subject matter of claim 8.
	Claim 9 would have been obvious because figure 1 of Sadu et al shows a symbol (109) well-known in the art of Lidar to suggest a photodiode.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art, taken alone or in combination does not at least teach or suggest the first and second delays circuits in the context of claim 10, as incorporated into claim 8.
Claims 11-13 depend on claim 10.
The cited prior art, taken alone or in combination does not at least teach or suggest the first and second accumulators in the context of claim 14, as incorporated into claim 8.
Claims 1-7 and 15-20 are allowed.
With respect to claim 1, the cited prior art, taken alone or in combination, does not at least teach or suggest “…calculate an operating phase zone of a first phase according to the first detection signal to accordingly determine a delay time, cause the light driving signal and the detecting control signal to have a difference equal to the delay time when the light source is illuminating at the second modulation frequency…” – when this limitation is taken in entire context.
Claims 2-7 depend on claim 1.
With respect to claim 15, the cited prior art, when taken alone or in combination, does not at least teach or suggest “…calculating, using the processor, an operating phase zone of a first phase according to the first detection signal to accordingly determine a delay time…” and “…the light driving signal and the detecting control signal have a difference equal to the delay time…”  - when these limitations are taken in entire context.
Claims 16-20 depend on claim 15.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645